IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


JARROD C. LAWSON,                              : No. 12 MM 2020
                                               :
                    Petitioner                 :
                                               :
                                               :
              v.                               :
                                               :
                                               :
COURT OF COMMON PLEAS OF                       :
CHESTER COUNTY,                                :
                                               :
                    Respondent                 :

                                       ORDER


PER CURIAM

      AND NOW, this 27th day of March, 2020, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary Relief

is DENIED.